NO. 07-04-0428-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 25, 2004



______________________________





IN THE INTEREST OF C.H., C.H. AND C.H., CHILDREN





_________________________________



FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2002-518,450; HONORABLE JIM BOB DARNELL, JUDGE



_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant, Deanna McCann filed a 
pro se
 notice of appeal on August 17, 2004.  The clerk’s record was filed on September 24, 2004, but no reporter’s record has been received.
(footnote: 1) The court reporter filed a request for extension of time to file the record and informed this court that as of October 15, 2004, appellant has not paid or made arrangements to pay for the record. 



On September 17, 2004, appellant was directed by letter to certify to the clerk of this court, by September 27, 2004, in writing, whether Rules 34.5(10), 34.6(b)(1), and 35.3(a)(2), (b)(2) of the Texas Rules of Appellate Procedure had been complied with; if so, the date of the compliance, and if not, a reasonable explanation for non-compliance. She was informed that failure to comply with the court’s directive might result in dismissal.  After appellant failed to respond, a second letter was sent on September 30, 2004, informing appellant that failure to comply by October 11, 2004, would result in dismissal of the appeal. 

On October 12, 2004, this court received appellant’s response, but the response does not include the information appellant was directed to provide.  Because appellant has failed to provide proof that she has paid for the reporter’s record or made satisfactory arrangements for the payment of the record as directed by the court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and 42.3(c).



Per Curiam

FOOTNOTES
1:1
The bill of costs included in the clerk’s record indicates that appellant has not paid the cost of preparing the clerk’s record.